SCOTT, District Judge (dissenting).
I regret that I am unable to concur with the majority of the Court in the foregoing opinion. I cannot accept the conclusion that the taxpayer having complained to the assessor of a raise in valuation and been denied relief, may stop there and appeal directly to the federal court, notwithstanding it was specially provided in section 7292 of the Colorado Code, that the taxpayer might go directly to the county court. As I read the decisions referred to in the majority opinion, and particularly the opinion in First National Bank v. Weld County, 264 U. S. 450, 44 S. Ct. 385, 68 L. Ed. 784,1 am constrained to the conclusion that the taxpayer must exhaust the administrative remedies given him under the statutes of Colorado. Without discussing all of the remedies apparently provided, I will content myself with saying that in my opinion sections 7322, 7334 and 7336, Compiled Laws of Colorado 1921, afford an ample administrative remedy in such eases as the one at bar. These statutes create what is known as the Colorado Tax Commission, which has all of the powers enumerated in the majority opinion, and I think those powers ample to confer jurisdiction upon the commission to hear the complaint of the taxpayer in this case, and to grant full relief. If such jurisdiction and power exists in the Colorado Tax Commission, and the taxpayer elects not to invoke the same, I am unable to see how he has exhausted his administrative remedy before resorting to the court. I think the demurrer should have been sustained, and that the judgment of the lower court should have been reversed.